Exhibit 10.10.7


FIRST AMENDMENT
TO THE
VENTAS, INC. 2012 INCENTIVE PLAN




THIS FIRST AMENDMENT to the Ventas, Inc. 2012 Incentive Plan (effective as of
January 1, 2013) (the “Plan”) was approved on February 9, 2017, by the Board of
Directors of Ventas, Inc., a Delaware corporation, pursuant to the authority
reserved to it under Section 12.3 of the Plan, to be effective as of January 1,
2017.


WITNESSETH THAT:


1.
Section 15.2 of the Plan is hereby deleted in its entirety and replaced with the
following:



“15.2. Share Withholding. If the Company has a withholding obligation upon the
grant or issuance of Shares or OP Units under the Plan, a Participant, subject
to the discretion of the Committee, may elect to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
Fair Market Value on the date the withholding tax is to be determined equal to
the amount required to be withheld (as determined by the Company with the
Participant’s consent), so long as the withheld amount does not exceed the
maximum statutory tax rates (including payroll or similar taxes as required by
the applicable tax law) for the Participant in the applicable jurisdiction
(e.g., federal, state and local).”


2.
Except to the extent hereby amended, the Plan shall remain in full force and
effect.







